United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 2, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-31006
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ERIC WAYNE HAWKINS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:03-CR-194-1
                      --------------------

Before SMITH, EMILIO M. GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Eric Wayne Hawkins appeals his drug-related convictions and

sentences for violating 21 U.S.C. § 841(a).   He argues that his

sentences violated United States v. Booker, 125 S. Ct. 738

(2005), that the district court erred in refusing to allow him to

recall a Government witness, that the district court erred in

enhancing his sentence based upon a prior 1993 state conviction

in which the state judge also served as a prosecutor, and that 21

U.S.C. § 841(a), (b) are unconstitutional in light of Apprendi v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-31006
                                  -2-

New Jersey, 530 U.S. 466 (2000).    As Hawkins concedes, his last

argument is foreclosed by United States v. Slaughter, 238 F.3d

580 (5th Cir. 2000), but he nevertheless raises the issue to

preserve it for further review.

       In violation of 21 U.S.C. § 841(a), Hawkins was convicted of

one count of distributing 50 grams or more of cocaine base and a

substance containing a detectable amount of cocaine (Count 2 of

the indictment) and one count of distributing five grams or more

but less than 50 grams of cocaine base (Count 3 of the

indictment).    With respect to Count 2 of the indictment, he

received a mandatory life sentence under 21 U.S.C. § 841(b)(1)(A)

because the Government had shown, pursuant to 21 U.S.C. § 851(a),

that he had two prior convictions for felony drug offenses.     The

life sentence imposed was therefore not made pursuant to the

federal sentencing guidelines and, pursuant to Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), and Booker, 125

S. Ct. at 756, prior convictions are considered sentencing

factors that need not be proven to a jury or admitted by the

defendant.     Accordingly, there was no Sixth Amendment violation

with respect to Hawkins’s sentence for Count 2.

       With respect to Count 3, it was error to determine Hawkins’s

base offense level based upon additional drug amounts that were

not proven to the jury or admitted by him.     Booker, 125 S. Ct. at

756.    The error was harmless, however, because Hawkins’s total

offense level was ultimately determined based upon the jury’s
                           No. 04-31006
                                -3-

determination that he had distributed five or more but less than

50 grams of cocaine base and the district court’s determination

that he had two prior convictions for felony drug offenses,

which, pursuant to 21 U.S.C. § 841(b)(1)(B), exposed him to a

maximum term of life imprisonment, and, pursuant to United States

Sentencing Guidelines § 4B1.1, made him a career offender and

subject to a base offense level of 37.    Because his sentence was

ultimately based upon his prior convictions, which, pursuant to

Almendarez-Torres, did not violate Booker, and a determination

that he was a career offender, which, pursuant to United States

v. Guevera, 408 F.3d 252, 261 (5th Cir. 2005), did not violate

Booker, any error in calculating his original base offense level

based upon drug amounts not proven to the jury or admitted by

Hawkins was harmless.   See United States v. Akpan, 407 F.3d 360,

377 (5th Cir. 2005); United States v. Pineiro, ___ F.3d ___,

No. 03-30437, 2005 WL 1189713 at *2 (5th Cir. May 20, 2005).

     Given that Hawkins had ample opportunity and time to impeach

the Government witness during his cross-examination of that

witness, he has not shown that the district court abused its

discretion in not allowing him to recall the witness in his case-

in-chief.   See United States v. James, 510 F.2d 546, 551 (5th

Cir. 1975); United States v. Masat, 948 F.2d 923, 933 (5th Cir.

1992).   Finally, Hawkins cannot challenge the 1993 state

conviction that was alleged in an information filed by the

Government pursuant to 21 U.S.C. § 851(a) and used to enhance his
                           No. 04-31006
                                -4-

federal sentence because the prior conviction occurred more than

five years before the date of the information filed by the

Government.   See 21 U.S.C. § 851(e); United States v. Gonzales,

79 F.3d 413, 426-27 (5th Cir. 1996).

     AFFIRMED.